Title: To Thomas Jefferson from Joel Barlow, 25 August 1791
From: Barlow, Joel
To: Jefferson, Thomas



Sir
London 25 Aug. 1791

I should not take the liberty of commending to your notice and protection my excellent friends Mr. and Mrs. St. John were it not that their merit entitles them to more than I can otherwise do for them. Mr. St. John transfers a considerable property to our country with an intention to devote that and himself wholly to Agriculture, of which his accurate intelligence in every part of rural œconomy and mechanics renders him one of the first ornaments.
I have recommended to his enquiry the neighborhood of the Potowmac as an inviting part of the country to settle in. Your advice may be essentially useful to him in this particular. If he were admitted a member of the Philosophical and agricultural societies of Philadelphia it might be a means of making his knowledge and abilities more useful to himself and others.—I have the honor to be Sir with great respect your obet. servt.,

J. Barlow

